PRESIDENT EMPLOYMENT AGREEMENT
 
Lionel F. Conacher
80 Rowanwood Avenue
Toronto, Canada M4W1Y9


September 30, 2007


Dear Lionel:
 
This is your EMPLOYMENT AGREEMENT (this “Agreement”) with Thomas Weisel Partners
Group, Inc., a Delaware corporation (“TWPG Inc.” and, together with its
subsidiaries and affiliates and its and their respective predecessors and
successors, the “Firm”). This Agreement sets forth the terms and conditions of
your employment with the Firm.
 
1. Employment
 
TWPG Inc. does hereby employ you and you do hereby accept employment under the
terms and conditions specified herein. You will have the title of President of
TWPG Inc. and, as such, you shall report solely and directly to the Chief
Executive Officer. During a transition period, which shall begin upon the outset
of your employment hereunder, and which shall last between 6 and 24 months, the
precise length of which will be determined by the Chairman and Chief Executive
Officer in consultation with you and the Board of Directors (the “Transition
Period”), you shall oversee the integration of TWPG and Westwind Partners Inc.
and have responsibility for the Firm’s Canadian and European operations (but not
its Indian operations), as well as other duties, responsibilities and authority
as may reasonably be assigned to you by the Chairman and Chief Executive
Officer. In no event, however, will the Transition Period last longer than 24
months. To the extent the Chief Executive Officer and/or the Board of Directors
determine that the Transition Period shall last longer than 24 months, such
determination shall constitute Good Reason for you to terminate your employment
hereunder. After the Transition Period, you shall have all the duties,
responsibilities and authority normally attendant to the office of President of
the Firm, and you shall render services consistent with such positions on the
terms set forth herein and relocate as provided in Section 3. In addition,
during and after the Transition Period, you shall have such other executive and
managerial powers and duties with respect to the Firm as may reasonably be
assigned to you by the Chairman and Chief Executive Officer, to the extent
consistent with your position and status as set forth above, including, as of
the first day of your employment hereunder, being a member of the Firm’s
Executive Committee and Underwritten Offering Committee and having principal
responsibility for corporate development, including mergers and acquisitions and
the integration of any acquisitions TWPG Inc. may undertake. After the
Transition Period, all employees of the Firm other than the Chairman and Chief
Executive Officer and employees of the Firm’s asset management group shall
report to you, either directly or through such business unit heads as the
Chairman and Chief Executive Officer or you may designate. If the Firm should
create a Compensation Committee during the Employment Period, you shall
immediately become (and remain) a member.
 

--------------------------------------------------------------------------------


 
You agree to devote substantially all of your business time, labor, skill and
energies to the business and affairs of the Firm during the Employment Period,
subject to periods of vacation and sick leave to which you are entitled. Except
as otherwise provided below, during the Employment Period, you will not render
any business, commercial or professional services to any individual or any
entity that is not part of the Firm. However, you may serve on corporate, civic
or charitable boards, manage personal investments, deliver lectures or fulfill
speaking engagements, so long as these activities do not significantly interfere
with your performance of your responsibilities under this Agreement and any
service on a corporate, civic or charitable board is pre-approved by the
Chairman and Chief Executive Officer. The Firm has discussed with you the
activities that you are conducting at the time of this Agreement and agrees that
these activities, as well as any substitute activities that are similar in
nature and scope, will not significantly interfere with your responsibilities
under this Agreement.
 
2. Term of Employment


Subject to Section 7, the term of your employment shall commence on the Closing
Date (as such term is defined in the Arrangement Agreement) and end on December
31, 2009 (such period, the “Initial Employment Period”). If the Closing Date (as
such term is defined in the Arrangement Agreement) shall not have occurred by
the Termination Date (as such term is defined in the Arrangement Agreement),
then this Agreement shall terminate automatically and neither party to this
Agreement shall have any obligation, financial or otherwise, to the other party
as a result of this Agreement. After the Initial Employment Period your term of
employment shall be automatically extended for successive two-year periods,
subject to Section 7 and unless otherwise agreed in writing by you and the Firm
90 days prior to the end of such periods (including, for purposes of clarity,
the Initial Employment Period). References in this Agreement to “your
employment” are to your employment under this Agreement.


3. Location


In connection with your employment by the Firm, during the Transition Period,
you shall be based at the Toronto office of the Firm, except for travel
reasonably required for the Firm’s business. Thereafter, you shall be based at
that office which the Chairman and Chief Executive Officer determines is most
appropriate for the effective operation of the office of President of the Firm,
which is currently expected to be the headquarters of TWPG Inc. in San
Francisco, California, except for travel reasonably required for the Firm’s
business. Provided, however, that you shall not be required to relocate outside
of Toronto until after the Transition Period. The Firm will provide you with
assistance regarding immigration matters, including your obtaining visas or
other working permits that are necessary to your carrying out you duties and
responsibilities as provided herein, and shall do so in a way which results in
your wife receiving the appropriate working permit(s).
 
-2-

--------------------------------------------------------------------------------


 
4. Compensation
 
(a) Base Salary. During the Employment Period, subject to your continued
employment hereunder, you shall be paid an annualized base salary (the “Base
Salary”) of U.S. $200,000, payable in semi-monthly installments. Your base
salary shall be reviewed annually by the Firm, and may be increased (but not
decreased) at each such annual review.


(b) Annual Bonus. During the Employment Period, subject to your continued
employment hereunder, you will be awarded an annual bonus (the “Bonus”) pursuant
to the Thomas Weisel Partners Group, Inc. Bonus Plan. That bonus will be paid in
a form consistent with the other members of the Executive Committee, including
the mix of cash and equity participation, in accordance with the schedule
currently in use by TWPG Inc. as of the date of this Agreement. Any Bonus that
you receive in consideration of your employment during the Transition Period
will be at least $200,000 per month of Transition Period in the relevant year,
which amount shall be supplemented at the discretion of the Board of Directors
of the Firm based on their evaluation of your performance of your Transition
Period responsibilities, taking into consideration your historical compensation.


(c) Equity Compensation. During the Employment Period, subject to your continued
employment hereunder, you shall be eligible to participate in all equity
incentive plans for senior executives of the Firm as may be in effect from time
to time, including without limitation the Thomas Weisel Partners Group, Inc.
Equity Incentive Plan in accordance with the terms of any such plan.


(d) Reimbursement of Fees. Upon presentation by you of invoices reflecting same,
the Firm will reimburse you for attorneys’ fees and consultant fees incurred in
connection with the drafting and negotiation of this Agreement up to a maximum
reimbursement of $25,000.


5. Employee Benefit Plans
 
During the Employment Period, subject to your continued employment hereunder,
you shall be eligible to participate in each employee retirement and welfare
benefit plan and program of the type made available to the Firm’s employees
generally, and senior executives specifically, in accordance with their terms
and as such plans and programs may be in effect, which may include from time to
time, without limitation, savings, profit-sharing and other retirement plans or
programs, 401(k), medical, dental, flexible spending account, hospitalization,
short-term and long-term disability and life insurance plans (waiving any
eligibility conditions or pre-existing condition exclusions). If you are a
Canadian tax resident, you will be entitled to participate in any employee
benefit plans, programs and policies available to Canadian employees generally.
The Firm agrees to provide you with service credit and participation (including
pension accruals) under your current Canadian pension plans or comparable U.S.
plans established by the Firm.
 
-3-

--------------------------------------------------------------------------------


 
6. Other Employee Benefits
 
(a) Vacation. You will be entitled to paid annual vacation during the Employment
Period consistent with the Firm’s vacation policy for Officers of the Firm.


(b) Reimbursement of Business Expenses. You will be reimbursed for all
reasonable travel, entertainment and other business expenses incurred by you at
a level comparable to that which is reimbursable to other senior executives of
the Firm, subject to the Firm’s normal policies and practices for senior
executives (including appropriate documentation requirements). You will also be
reimbursed for expenses actually incurred by you in connection with any
relocation you experience in connection with your employment hereunder, at a
level comparable to that provided to similarly situated senior executives of
comparable employers.


(c) Facilities. During the Employment Period, you will be provided with office
space, facilities, electronic equipment, secretarial support and other business
and personal services consistent with your position.


(d) Accommodations.
 
During the Employment Period, you will be provided with accommodations
satisfactory to you in the San Francisco area, where you may maintain certain
personal items and equipment for your use during business travel to San
Francisco.
 
7. Early Termination of Your Employment
 
(a) No Reason Required. You or TWPG Inc. may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 7(e).
 
-4-

--------------------------------------------------------------------------------


 
(b) Termination by TWPG Inc. for Cause.


(1) TWPG Inc. may terminate your employment under any of the following
circumstances, and such termination shall be considered “for Cause”:


(A) Your continued and willful failure to perform substantially your
responsibilities to the Firm under this Agreement. “Cause” does not, however,
include any such failure after TWPG Inc. gives you a Termination Notice without
Cause, or you give the Firm a Termination Notice for Good Reason, in each case
in accordance with Section 7(e).


(B) Your willful engagement in illegal conduct, fraud, embezzlement or gross
misconduct, in each case, that causes financial or reputational harm to the
Firm.


(C) Your commission or conviction of, or plea of guilty or nolo contendere to, a
felony.


(D) Your willful and material breach or violation of (i) this Agreement, the
Arrangement Agreement, the Equity Agreement, the Pledge Agreement, or (ii) the
code of conduct and ethics of TWPG Inc. or any other Firm policy in respect of
insider trading, hedging or confidential information.


(E) Your willful attempt to obstruct or willful failure to cooperate with any
investigation authorized by the Board or any governmental or self-regulatory
entity.


(F) Your disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or your
loss of any governmental or self-regulatory license that is reasonably necessary
for you to perform your responsibilities to the Firm under this Agreement, if
(i) the disqualification, bar or loss continues for more than 90 days and (ii)
during that period the Firm uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid to the extent legally permissible).


For this definition of Cause, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the Firm and (ii) any act or
omission by you based on authority given pursuant to a resolution duly adopted
by the Board or on the advice of counsel for the Firm will be deemed made in
good faith and in the best interests of the Firm.
 
-5-

--------------------------------------------------------------------------------


 
(2) To terminate your employment “for Cause”, the Board must determine in good
faith that Cause has occurred and TWPG Inc. must comply with Section 7(e).


(3) TWPG Inc. may place you on paid leave for up to 30 consecutive days while it
determines whether there is a basis to terminate your employment for Cause. This
leave will not constitute Good Reason.


(4) If termination is “for Cause” as set forth under Subsection A, D, E, or F
above in this Section 7(b), the Firm must provide you with written notice of the
event constituting Cause, and at least a thirty (30) day period to cure (if
curable).


(c) Termination by You for Good. Reason.


(1) You may terminate your employment under the following circumstances and such
termination shall be considered “for Good Reason”:


(A) Any material and adverse change in your title, position or duties with the
Firm (including by reason of removal or failure to be appointed or reappointed
as a member of the Firm’s Executive Committee and Underwritten Offering
Committee).


(B) Any failure by TWPG Inc. to provide you with the authority, responsibilities
and reporting relationship as provided in Section 1 or any material and adverse
reduction in your authority, responsibilities or reporting relationship, in each
case other than any isolated, insubstantial and inadvertent failure by TWPG Inc.
that is not in bad faith and is cured promptly on your giving notice to TWPG
Inc.


(C) During the Transition Period, the Firm closing its offices in Toronto,
Canada or, thereafter, the Firm closing or relocating outside of its associated
metropolitan area that office which the Chairman and Chief Executive Officer
determined was most appropriate for the effective operation of the office of
President of the Firm and to which you relocated after the Transition Period as
provided in Section 3.


(D) A material breach by the Firm of any of its obligations to you under this
Agreement.


(E) Any purported termination by TWPG Inc. of your employment that is in breach
of this Agreement.
 
-6-

--------------------------------------------------------------------------------


 
(F) Any failure by TWPG Inc. to maintain and make payments to you pursuant to a
bonus plan and/or equity incentive plan (and/or equivalent corporate
compensation policies) which when taken together are substantially comparable to
the plans described in Sections 4(b) and (c) above; provided that any reasonable
period during which such a plan or policy is not maintained and during which
TWPG Inc. is in good faith seeking board of directors or stockholder approval of
the renewal or replacement of any such plan or policy shall, during such
reasonable period, not be deemed a failure by TWPG Inc. to maintain such a plan
or policy.


(G) Any failure of a Surviving Company (as defined in Section 10(c) of this
Agreement) to assume ownership of and responsibility for this Agreement.


(2) To terminate your employment “for Good Reason”, Good Reason must have
occurred and you must comply with Section 7(e). However, (A) if you do not give
a Termination Notice within 90 days after you have knowledge that an event
constituting Good Reason has occurred, the event will no longer constitute Good
Reason and (B) you must give the Firm a 30-day period to cure after notice of
the first event constituting Good Reason under Section 7(c).


(d) Termination on Disability or Death.


(1) TWPG Inc. may terminate your employment upon your Disability. For purposes
of this Agreement, “Disability” means your absence from your responsibilities
with TWPG Inc. on a full-time basis for 180 days in any consecutive 12 months as
a result of incapacity due to mental or physical illness or injury. If TWPG Inc.
determines in good faith that your Disability has occurred, it may give you
Termination Notice. If within 30 days of the Termination Notice you do not
return to full-time performance of your responsibilities, your employment will
terminate. If you do return to full-time performance in that 30-day period, the
Termination Notice will be cancelled for all purposes of this Agreement. Except
as provided in this Section 7(d), any of your incapacity due to mental or
physical illness or injury will not affect TWPG Inc.’s obligations under this
Agreement.


(2) Your employment will terminate automatically on your death.


(e) Advance Notice Generally Required.


(1) To terminate your employment before the end of the Employment Period, either
you or TWPG Inc. must provide a Termination Notice to the other. A “Termination
Notice” is a written notice that states the specific provision of this Agreement
on which termination is based, including, if applicable, the specific clause of
the definition of Cause or Good Reason and a reasonably detailed description of
the facts that permit termination under that clause. The failure to include any
fact in a Termination Notice that contributes to a showing of Cause or Good
Reason does not preclude either party from asserting that fact in enforcing its
rights under this Agreement.
 
-7-

--------------------------------------------------------------------------------


 
(2) You and TWPG Inc. agree to provide 90 days’ advance Termination Notice of
any termination prior to the end of the Employment Period or prior to any
non-extension of the Employment Period in accordance with Section 2, unless your
employment is terminated by TWPG Inc. for Cause (in which case TWPG Inc. shall
be required to provide you with thirty (30) days’ notice of such termination, if
curable) or because of your death. Accordingly, the effective date of early
termination of your employment will be 90 days after Termination Notice is given
except that (A) the effective date will be thirty (30) days following the date
of TWPG Inc.’s Termination Notice if your employment is terminated by TWPG Inc.
for Cause if the reason(s) set forth on the Termination Notice are curable (as
per Section 7(b)(4) of this Agreement), and if not curable, the date of TWPG
Inc.’s Termination Notice, although TWPG Inc. may provide a later effective date
in the Termination Notice, (B) the effective date will be 30 days after
Termination Notice is given if your employment is terminated because of your
Disability, and (C) the effective date will be the time of your death if your
employment is terminated because of your death. TWPG Inc. may elect to place you
on paid leave for all or part of the advance notice period. Notwithstanding this
Section 7(e)(2), if you die or have experienced a Disability during your
employment but after you provide a valid Termination Notice with Good Reason or
TWPG Inc. provides Termination Notice without Cause, your termination will be
treated as a termination with Good Reason, effective as of the date of your
death or Disability. The effective date of termination of your employment is
referred to as the “Date of Termination” in this Agreement; provided that for
the purposes of the date and timing of any form of payment or any delay period
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), Date of Termination shall mean the date you have experienced a
separation from service within the meaning of Section 409A.


8. TWPG Inc.’s Obligations in Connection with Your Termination
 
(a) General Effect. On termination in accordance with Section 7, your employment
will end and the Firm will have no further obligations to you hereunder except
as provided in this Section 8 (other than pursuant to the employee benefit plans
and programs established by the Firm pursuant to which you have accrued amounts
and benefits).
 
-8-

--------------------------------------------------------------------------------


 
(b) For Good Reason or Without Cause. If, during the Employment Period, TWPG
Inc. terminates your employment without Cause or you terminate your employment
for Good Reason:


(1) TWPG Inc. will pay you, in a lump sum, the following as of the end of your
employment: (A) two years’ Base Salary, (B) your unpaid Base Salary for periods
prior to your termination, and pay with respect to any of your accrued but
unused vacation, (C) any accrued expense reimbursements and other cash
entitlements, (D) any unpaid but vested Bonus and (E) any unpaid compensation
deferred by you (together with any interest and/or earnings through the end of
your employment) other than pursuant to a tax-qualified plan (the amounts set
forth in Clauses (B), (C), (D) and (E) of this Section 8(b)(1), your “Accrued
Compensation”). In addition, TWPG Inc. will timely pay you any amounts and
provide you any benefits that are required, or to which you are entitled, under
any plan, contract or arrangement of the Firm (together, the “Other Benefits”).


(2) TWPG Inc. will pay you, in a lump sum, an amount equal to the product of (A)
the average of the Bonuses paid or payable to you for the two fiscal years
ending before Termination Notice is given (your “Historic Bonus”) and (B) a
multiplier equal to (i) if the Termination Notice occurs on or prior to December
31, 2009, 2 (two), and (ii) if the Termination Notice occurs on or after January
1, 2010, a fraction: (x) the numerator of which shall be the number of days
remaining under the current employment Term, but in no event less than 365; and
(y) the denominator of which shall be 365. Any lump sum paid to you pursuant to
this paragraph will reduce the obligation, if any, of TWPG Inc. to make payments
to you under Section 3.02 of the Shareholders’ Equity Agreement. In calculating
your Historic Bonus:


(A) your Bonus for each of the 2006 and 2007 fiscal years will deemed to be
$1,500,000 and $3,000,000, respectively; and


(B) compensation will be deemed paid or payable even if it was deferred and any
Bonus for a fiscal year for which you were employed for less than the full
fiscal year will be annualized.


(3) All stock options issued by TWPG Inc. to you will vest and become
immediately exercisable and will remain exercisable for a period of 12 months
after the Date of Termination (or, if earlier, the date they would have expired
but for your termination). All restricted stock, restricted stock units and
other equity-based compensation awarded by TWPG Inc. to you will vest and become
immediately payable on the Date of Termination. The benefits in this Section
8(b)(3) are referred to as “Accelerated Vesting”.
 
-9-

--------------------------------------------------------------------------------


 
(3) At the Firm’s expense, for 24 months following the Date of Termination, you,
your spouse and your dependents will continue to be entitled to participate in
each of the Firm’s employee benefit and welfare plans providing for medical,
dental, hospitalization, life or disability insurance on a basis that is at
least as favorable as in effect immediately before Termination Notice was given
(the “Welfare Benefits”). However, if the Firm’s plans do not permit you, your
spouse or your dependents to participate on this basis, TWPG Inc. will provide
Welfare Benefits (with the same after-tax effect for you) outside of the plans.
If you become employed during such 24-month period and are eligible for coverage
from your new employer, the Welfare Benefits will be secondary to your new
coverage (if the Firm reimburses you for any increased cost and provides any
additional benefits that are necessary to provide you with the full Welfare
Benefits).


(c) For Cause or Without Good Reason. If TWPG Inc. terminates your employment
for Cause or you terminate your employment without Good Reason, TWPG Inc. will
pay your Accrued Compensation and Other Benefits.


(d) For Your Disability or Death. If, during the Employment Period, your
employment terminates as a result of your death or Disability, TWPG Inc. will
pay your Accrued Compensation and Other Benefits.


(e) Condition. TWPG Inc. will not be required to make the payments and provide
the benefits stated in this Section 8 unless and until you execute and deliver
to TWPG Inc. a release of claims releasing the Firm, its affiliates, and each
member of the Firm and any of their respective past or present officers,
directors, employees or agents from any and all liabilities to you. This
agreement will be in a form reasonably and mutually satisfactory to you and TWPG
Inc.; provided that, in the event of your termination under any of the
circumstances described in Section 8(b) through 8(d), no such release shall be
required prior to the payment of any Accrued Compensation of the type described
in any of clauses (B), (C) or (E) of the definition thereof.


    (f) Timing. (1) Notwithstanding anything to the contrary in this agreement,
if at the time of your termination of employment with the Firm, you are a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as determined by the Firm in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Firm will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in the
payments or benefits ultimately paid or provided to you) until the date that is
at least six (6) months following your Date of Termination (i.e.,“separation
from service”) with the Firm (or the earliest date permitted under Section 409A
of the Code), whereupon the Firm will pay you a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to you under
this agreement during the period in which such payments or benefits were
deferred. Thereafter, any other payments, if any, will resume in accordance with
this Agreement.
 
-10-

--------------------------------------------------------------------------------


 
(2) Additionally, in the event that following the date hereof the Firm or you
reasonably determines that any compensation or benefits payable under this
agreement may be subject to Section 409A of the Code, the Firm and you shall
work together to adopt such amendments to this agreement or adopt other policies
or procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially reasonable actions necessary or
appropriate to (x) exempt the compensation and benefits payable under this
agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.


9. Certain Covenants
 
(a) Covenants in Equity Agreement. You agree and acknowledge that you shall
comply with each of the covenants contained in Article III of the Equity
Agreement, including, without limitation, the Shareholder covenants relating to
confidential information, noncompetition and non-solicitation in each case in
accordance with the terms thereof.


(b) Intellectual Property Rights. As between you and the Firm, all right, title
and interest, whether known or unknown, in any intellectual property that is
discovered, invented or developed directly or indirectly by, or disclosed to
you, in the course of rendering services under this Agreement or in the course
of rendering services to any predecessors to the Firm, will be the sole and
exclusive property of the Firm. You agree to do anything reasonably requested by
the Firm in furtherance of perfecting the Firm’s possession of, and title to,
any of such intellectual property.


(c) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Firm shall remain the exclusive property of the Firm.
In the event of the termination of your employment for any reason, and subject
to any other provisions hereof, the Firm reserves the right, to the extent
permitted by law and in addition to any other remedy the Firm may have, to
deduct from any monies otherwise payable to you the following: (i) the full
amount of any specifically determined debt you owe to the Firm at the time of or
subsequent to the termination of your employment with the Firm, and (ii) the
value of the Firm’s property which you retain in your possession after the
termination of your employment with the Firm following the Firm’s written
request for such items’ return and your failure to return such items within 30
days of receiving such notice. In the event that the law of any state or other
jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent.
 
-11-

--------------------------------------------------------------------------------


 
10. Successors
 
(a) Payments on Your Death. If you die and any amounts become payable under this
Agreement, the Firm will pay those amounts to your estate.


(b) Assignment by You. As this Agreement provides for the personal services to
be performed by you, you may not assign this Agreement. In addition, except as
required by law, your right to receive payments or benefits under this Agreement
may not be subject to execution, attachment, levy or similar process. Any
attempt to effect any of the preceding in violation of this Section 10(b),
whether voluntary or involuntary, shall be void.


(c) Assumption by any Surviving Company. Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving TWPG Inc. (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Firm’s consolidated assets (a “Sale”), TWPG Inc. will cause (1) the
Surviving Company to unconditionally assume this Agreement in writing and (2) a
copy of the assumption to be provided to you. After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as TWPG Inc. under this
Agreement. The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of the Firm.


11. Certain Definitions
 
As used in this Agreement, the following terms have the following meanings:
 
“Arrangement Agreement” means the Arrangement Agreement, dated as of September
30, 2007, among TWPG Inc., Canadian Sub, Westwind Partners Inc. and you, as
Shareholders’ Representative, as in effect from time to time.
 
“Board” means the Board of Directors of TWPG Inc.
 
“Compensation Committee” means the Compensation Committee of the Board, or any
successor to such committee.
 
“Employment Period” means the period commencing on the date of this Agreement
and ending on the Date of Termination, and includes the Initial Employment
Period and any subsequent extension periods after the expiration of the Initial
Employment Period.
 
-12-

--------------------------------------------------------------------------------


 
“Equity Agreement” means the Shareholders’ Equity Agreement, dated as of
September 30, 2007, among TWPG Inc. and the individuals listed on the signature
page thereto, as in effect from time to time.
 
“Pledge Agreement” means the Pledge Agreement, dated as of September 30, 2007,
between you and TWPG Inc., as in effect from time to time.
 
“Underwritten Offering Committee” is defined in the Shareholder Equity
Agreement.
 
12. Dispute Resolution


Any dispute, controversy or claim between you and the Firm, arising out of or
relating to or concerning the provisions of this Agreement, your employment with
the Firm or otherwise concerning any rights, obligations or other aspects of
your employment relationship in respect of the Firm, shall be finally resolved
in accordance with the provisions of Section 3.09 of the Equity Agreement.
Without limiting the foregoing, you acknowledge that a violation on your part of
this Agreement would cause irreparable damage to the Firm. Accordingly, subject
to the terms of the Equity Agreement, you agree that the Firm will be entitled
to injunctive relief for any actual or threatened violation of this Agreement in
addition to any other remedies it may have.


13. Governing Law


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
 
14. Miscellaneous
 
This Agreement shall not supersede any other agreement, written or oral,
pertaining to the matters covered herein, except to the extent of any
inconsistency between this Agreement and any prior agreement, in which case this
Agreement shall prevail. Notices hereunder shall be delivered to the Firm at its
principal executive office directed to the attention of TWPG Inc.’s General
Counsel, and to you at your last address appearing in the Firm’s employment
records.
 
This Agreement shall be binding upon you and the Firm’s permitted successors and
assigns. This Agreement shall inure to the benefit of and be binding upon the
Firm and its assigns. This Agreement may not be amended or modified other than
by a written agreement executed by you and TWPG Inc. or its successors, nor may
any provision hereof be waived other than by a writing executed by you or TWPG
Inc. or its successors; provided, that any waiver, amendment or modification of
any of the provisions of this Agreement shall not be effective against you or
the Firm without the written consent of you and TWPG Inc. or its designee.
 
-13-

--------------------------------------------------------------------------------


 
If any provision of this Agreement is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected thereby.
Except as expressly provided herein, this Agreement shall not confer on any
person other than you and the Firm any rights or remedies hereunder. The
captions in this Agreement are for convenience of reference only and shall not
define or limit the provisions hereof.
 
[Remainder of page intentionally left blank.]
 
-14-

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding, please kindly confirm
your acceptance and agreement by signing and returning this Agreement which will
thereupon constitute an agreement between you and TWPG Inc., on this behalf and
on behalf of its subsidiaries and affiliates.
 
Very truly yours,
 
THOMAS WEISEL PARTNERS GROUP, INC.
(on its behalf, and on behalf of its subsidiaries and
affiliates)
   
By:
Thomas Weisel [image1.jpg]
 
Name:    Mark Fisher
 
Title:      General Counsel



Agreed to and accepted as of
the date of this Agreement:
Thomas Weisel [image2.jpg]
Name: Lionel F. Conacher

 
-15-

--------------------------------------------------------------------------------

